United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-2307
                                   ___________

Stanley R. Henricksen,               *
                                     *
          Appellant,                 *
                                     * Appeal from the United States
    v.                               * District Court for the
                                     * District of Minnesota.
Commissioner of Internal Revenue,    *
                                     * [UNPUBLISHED]
          Appellee.                  *
                                ___________

                         Submitted: January 4, 2002
                             Filed: January 16, 2002
                                  ___________

Before McMILLIAN, MORRIS SHEPPARD ARNOLD, and BYE, Circuit Judges.
                          ___________

PER CURIAM.

       Businessman Stanley Henricksen appeals the district court’s1 adverse grant of
summary judgment in his action contesting denial of tax refunds by the Internal
Revenue Service (IRS). For the reasons stated below, we affirm the judgment of the
district court.

      In 1997, Henricksen timely filed refund claims based, as relevant, on a net
operating loss (NOL) sustained in 1994 and carried back to 1991 and 1993. The IRS

      1
      The Honorable Richard H. Kyle, United States District Judge for the District
of Minnesota.
disallowed his claims because Henricksen had sustained the NOL when he sold his
trading card business inventory to his brother, a related party pursuant to I.R.C. § 267
(disallowing deduction of losses based on transactions between related parties, except
where losses are sustained by corporations or distributees). In the district court,
Henricksen contended that the IRS was time-barred from disallowing his claims, and
that he fell under section 267’s exception for distributees. The district court
determined that Henricksen had not shown why the IRS was time-barred from
disallowing his claims, and found that Henricksen was not a distributee within the
meaning of section 267. For reversal, Henricksen renews his arguments below,
adding a statute-of-limitations argument based on I.R.C. § 6532(b) (limiting time in
which IRS may sue to recover erroneous refund).

       After de novo review of the record, see Rouse v. Benson, 193 F.3d 936, 939
(8th Cir. 1999), we agree with the district court that the IRS was not time-barred from
denying Henricksen’s claims, see Lewis v. Reynolds, 284 U.S. 281, 283 (1932), and
that Henricksen was not a distributee within the meaning of section 267. We also
find that section 6532(b) does not support Henricksen’s claims because he has not
alleged that the IRS sued him to recover an erroneous refund for any of the tax years
at issue.

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.§




                                          -2-